Case 1:21-cv-02030-TWP-DLP Document 1 Filed 07/14/21 Page 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DUANE ALBER,                           )
                                       )
              Plaintiff,               )
                                       )
       v.                              )               Case No.: 1:21-cv-2030
                                       )
ARROW CONTAINER, LLC,                  )
                                       )
              Defendant.               )

            PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Duane Alber (“Plaintiff” or “Mr. Alber”), by counsel, for his Complaint and

Demand for Jury Trial against Defendant, Arrow Container, LLC (“Defendant” or the

“Company”), alleges and states as follows:

                                  I.             INTRODUCTION

       1.     This case arises out of Defendant’s failure to pay Mr. Alber overtime wages.

Defendant employed Mr. Alber as a maintenance associate or maintenance tech and misclassified

him as an exempt employee. Throughout Mr. Alber’s employment, Defendant has failed to pay

him overtime pay as required by the Fair Labor Standards Act (“FLSA”).

                                           II.     PARTIES

       2.     Mr. Alber resides at 8698 North CR 650 East, Brownsburg, Indiana, which is

located in Henricks County, Indiana.

       3.     At all relevant times, Mr. Alber worked in the position of maintenance associate or

maintenance tech for Defendant and was a misclassified exempt employee.

       4.     Defendant is an Indiana limited liability company with its principal office located

at 5343 Commerce Square Drive, Indianapolis, Indiana 46237.
Case 1:21-cv-02030-TWP-DLP Document 1 Filed 07/14/21 Page 2 of 5 PageID #: 2




        5.       According to information maintained by the Indiana Secretary of State,

Defendant’s registered agent is James R. LaSarre, 5343 Commerce Square Drive, Indianapolis,

Indiana 46237.

        6.       At all relevant times, Defendant was an employer within the meaning of the FLSA.

                               III.   JURISDICTION AND VENUE

        7.       This Court has jurisdiction over Mr. Alber’s FLSA claim pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 207(e).

        8.       Venue is proper because Defendant’s principal place office address is located in

this District and the employment practices alleged to be unlawfully committed occurred within

this District.

                         IV.     GENERAL FACTUAL ALLEGATIONS

        9.       In or around October 2016, Defendant offered, and Mr. Alber accepted the position

of maintenance associate or maintenance tech. Mr. Alber resigned his position on July 10, 2021.

        10.      Throughout the entirety of his employment, Defendant misclassified Mr. Alber’s

position as salaried and exempt from the FLSA’s overtime requirements.

        11.      Mr. Alber worked for the Company from October 2016 to July 10, 2021 in the same

role.

        12.      Mr. Alber’s job duties primarily consisted of machine repair for about ninety (90)

percent of his shift and recording work orders, cleaning, and organizing for about ten (10) percent

of his shift.

        13.      Mr. Alber did not have any duties related to hiring, firing, disciplining, providing

performance evaluations or managing other employees.

        14.      Mr. Alber was one (1) of five (5) maintenance associates.




                                             Page 2 of 5
Case 1:21-cv-02030-TWP-DLP Document 1 Filed 07/14/21 Page 3 of 5 PageID #: 3




       15.     Mr. Alber’s position was in the Defendant’s maintenance department, and he

reported directly to the maintenance manager of that department.

       16.     Mr. Alber’s shift typically began at 2:00 pm and the end time varied depending on

Defendant’s needs.

       17.     Mr. Alber was able to check the end time of each shift he worked because at the

end of each day he emailed a recap of his day in order to let the Defendant know what he did on

each particular day.

       18.     Mr. Alber emailed his recap within fifteen (15) minutes of leaving each day he

worked.

       19.     Mr. Alber consistently worked more than forty (40) hours each week.

       20.     For example, in 2020, Mr. Alber averaged fifty (50) hours per week and in 2021 he

worked approximately sixty (60) hours per week.

       21.     Despite the number of overtime hours that Mr. Alber consistently worked,

Defendant never paid Mr. Alber any overtime wages.

       22.     The FLSA requires employers to compensate non-exempt employees who work

over forty (40) hours per workweek at least one and one half (1.5) times their regular hourly rate.

       23.     Mr. Alber’s job title and job duties did not qualify him for any of the FLSA

exemptions from the payment of overtime wages.

       24.     Defendant violated the FLSA by not paying Mr. Alber overtime wages.

       25.     Because Defendant’s violations of the FLSA have been willful, a three (3) year

statute of limitations applies, pursuant to the FLSA, 29 U.S.C. § 255(a).

                                       COUNT I
                           (FLSA—Failure to Pay Overtime Wages)

       26.     All preceding paragraphs are incorporated herein by reference.



                                           Page 3 of 5
Case 1:21-cv-02030-TWP-DLP Document 1 Filed 07/14/21 Page 4 of 5 PageID #: 4




         27.   Defendant was required to pay Mr. Alber overtime wages for all hours worked in

excess of 40 hours in a workweek.

         28.   Defendant failed to pay Mr. Alber overtime wages for each hour worked in excess

of forty (40) hours in a workweek.

         29.   Defendant has not made a good faith effort to comply with the FLSA with respect

to Mr. Alber’s compensation.

         30.   Defendant’s unlawful conduct was willful and intentional and/or was not in good

faith.

         31.   As a result of Defendant’s violation of the FLSA, Mr. Alber has suffered damages

by being denied overtime wages in accordance with the FLSA, and he is entitled to recover such

unpaid overtime wages, liquidated damages, prejudgment and post judgment interest, and

reasonable attorneys’ fees and costs.

                                V.      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands:

         A.    Judgment against Defendant for an amount equal to Plaintiff’s unpaid overtime

wages at the applicable overtime rate for each hour worked over forty (40) hours;

         B.    Judgment against Defendant that their violations of the FLSA were willful;

         C.    An equal amount to the unpaid overtime wages as liquidated damages;

         D.    Prejudgment and post judgment interest;

         E.    All costs incurred and reasonable attorneys’ fees for prosecuting these claims; and

         F.    Fur such further relief as the Court deems just and equitable.




                                           Page 4 of 5
Case 1:21-cv-02030-TWP-DLP Document 1 Filed 07/14/21 Page 5 of 5 PageID #: 5




                                            Respectfully submitted,

                                            s/Kimberly D. Jeselskis
                                            Kimberly D. Jeselskis, Attorney No. 23422-49
                                            MacKenzie Johnson, Attorney No. 36139-32
                                            JESELSKIS BRINKERHOFF AND JOSEPH, LLC
                                            320 North Meridian Street, Suite 428
                                            Indianapolis, IN 46204
                                            Telephone: (317) 220-6290
                                            Facsimile: (317) 220-6291
                                            kjeselskis@jbjlegal.com
                                            mjohnson@jbjlegal.com

                                            Counsel for Plaintiff Duane Alber


                                     TRIAL BY JURY

     Plaintiff, Duane Alber, demands trial by jury on all issues so triable.

                                            Respectfully submitted,

                                            s/Kimberly D. Jeselskis
                                            Kimberly D. Jeselskis, Attorney No. 23422-49
                                            MacKenzie Johnson, Attorney No. 36139-32
                                            JESELSKIS BRINKERHOFF AND JOSEPH, LLC
                                            320 North Meridian Street, Suite 428
                                            Indianapolis, IN 46204
                                            Telephone: (317) 220-6290
                                            Facsimile: (317) 220-6291
                                            kjeselskis@jbjlegal.com
                                            mjohnson@jbjlegal.com

                                            Counsel for Plaintiff Duane Alber




                                          Page 5 of 5
